 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeverly Enterprises-Indiana,Inc. d/b/a Fountain-view PlaceandUnited Food and CommercialWorkers Union Local 917, a/w United Foodand Commercial Workers International Union,AFL-CIO, CLC. Cases 25-CA-17436, 25-CA-17457, and 25-RC-8208APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government8August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 3 April 1986 Administrative Law Judge PhilW. Saunders issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed a brief in response tothe Respondent's exceptions.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Beverly En-terprises-Indiana, Inc. d/b/a Fountainview Place,Indianapolis, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order, except that the attached notice is substi-tuted for that of the administrative law judge.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminatorily transfer employ-ees to the laundry room because of their union ac-tivities.WE WILL NOT threaten employees to start bar-gaining fromscratch and/or from freshin eventthey select the Union as their bargaining represent-ative.WE WILL NOT threaten employees with dis-charge if they continue to support the Union.WE WILL NOT discriminatorily set up and thentransfer employees to the night shift in the laundryroom because of their union activity.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.BEVERLYENTERPRISES-INDIANA,INC. D/B/A FOUNTAINVIEW PLACESteve Robles, Esq.,for the General Counsel.Peyton Hairston, Esq.,andByron Myers, Esq.,for the Re-spondent.Jairus Gilden, Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASE'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutions unless theclearpreponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis forreversingthe findingsChairman Dotson agrees with the judgethat the evidence establishesthat the Respondent was aware of Vasquez'union sympathies and activi-ties prior to her transfer to the laundry However, ChairmanDotson doesnot adopt the judge's alternative finding relyingon the small-plant doc-trineMember Babson finds it unnecessary to pass onthe judge's relianceon the small-plant doctrinein the circumstancesof this case2 In its brief the General Counsel requests thatthe Boardmodify thejudge's recommended Order to include a visitatonalclause authorizingthe Board, for compliance purposes, to obtain discoveryfrom the Re-spondent under the Federal Rules of Civil Procedure under the supervi-sion of the United States court of appeals enforcing the OrderWe haveconcluded that under the circumstances of this case sucha clause is notwarrantedPHIL W. SAUNDERS, Administrative Law Judge. Basedon charges filed by United Food & Commercial WorkersUnion Local 917, a/w United Food & CommercialWorkersInternationalUnion,AFL-CIO, CLC (theUnion or Local 917),' a consolidated complaint wasissuedon September 20, 1985,againstBeverly Enter-prises-Indiana, Inc. d/b/a Fountainview Place (the Re-spondent or Beverly), alleging violations of Section8(a)(1) and(3)of the Act. The Respondent filed ananswer to the consolidated complaint denying it had en-gaged in the alleged matter. Both the General Counseland the Respondent filed briefs in this matter.On the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the fol-lowing'The original charge in Case 25-CA-17436 was filed by the Union onAugust 26, 1985, and the original charge in Case 25-CA-17547 was filedby the Union on September 4, 1985281NLRB No. 8 FOUNTAINVIEW PLACE -27FINDINGS OF FACTI.THEBUSINESSOF THE COMPANYThe Respondentisa corporation duly organized andexisting underthe laws of the State of California, and atall times material has maintained its principal office andplace of business at Pasadena,California,and a place ofbusiness at Indianapolis,Indiana,the facilityhere in-volved, at whichit is engaged in the operation of a con-valescent hospitalthat providesskilled and intermediatenursing care.During the12-month periodending August 1, 1985, arepresentativeperiod,theRespondent received grossrevenues in excessof $100,000and received in excess of$5000 in medicare or medicaid paymentsat the facility.The Respondentisnow,and has been at all times ma-terial,an employerengaged in commercewithin themeaning ofSection 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis now,and hasbeen at all times material, alabor organizationwithin themeaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESIt is allegedthat on July4, 1985,2the RespondenttransferredJanet Vasquez to thelaundry room at the fa-cility herein question;that on August7 theRespondentthreatened employeesthat if theyselected the Union,bargainingwith the Union wouldbegin from scratch;that on August12 theRespondent interrogated its em-ployees regarding their union membership,activities, andsympathies;that on August14 theRespondent threat-ened employeesthat if theyselectedtheUnion theywould no longer be allowedto talk directlyto manage-ment, and thattheywould lose the privilege of having acredit union; that on August27 theRespondent threat-ened its employees with discharge if they continued tosupportthe Union;and that on August27 theRespond-ent transferred Janet Vasquezto the 11 p.m. shiftsThe Respondent's facility involved in this proceedingisa 223-bedhealthcare facility and, at the time of thehearing,ithad approximately 180 employees.The staff isorganized into 10 departments-nursing, dietary, house-.keeping,activities,social service,occupational therapy,physical therapy,speechtherapy,bookkeeping, and ad-ministration.Residentsof thisfacility receive one of three levels ofcare.Residential care is the lowest level and people inthis level receive only basic maintenance. Residents inthe intermediate level of care receive medication andother treatments in addition to basic maintenance, andresidents in the skilledlevel ofcare receive around-the-clockintensivemedical care as well as basic mainte-nance.The Respondentpoints out that in May or June46 additional skilled carebedswere addedto the facility.2All dates arein 1985 unlessspecified otherwise9 I have consideredonly those briefs filed on or before February 14,1986, and noothers.The Unionwas certified as the representative of theemployees at the facility after a Board-conducted elec-tion in 1978(the Respondent did not own the facility atthis time),and the only collective-bargaining agreementbetween the Union and the prior owners became effec-tive in 1978 and expired some 4 to 5 years later.Howev-er, after the Respondent purchased the facility in 1983,theUnion lost its representative status, but later theUnion sought to represent the employees again, and arepresentation election was held at the facility on July11, 1984,but the Union lost this election.By letter dated June 21 from Al Sanford,business rep-resentative of the Union,to Fred Taylor,the Respond-ent's administrator,the Union therein alleged that it rep-resented a majority of the employees in an appropriateunit and requested recognition.The Unionthen filed apetition on July 2, and a second election was held onAugust 16,but which the Union again lost.The Unionthen filed its objections to the second election on August22, and the charges in Cases25-CA-17436 and 25-CA-17547 were filed in August and in September,as afores-tated.The complaint on the unfair labor practice chargesissued on September 20 and the Report on Objectionsissued on October3.TheReport on Objections consoli-dated the objections case with the unfair labor practicecase because the Respondent's acts claimed as objection-able are the same as, and coextensive with,the allega-tions of the complaint.Janet Vasquez was an observerfor the Unionin both the 1984 and 1985 elections.It appears that during the pendency of the August 16election,the Respondent held a series of meetings withitsemployees to discuss the upcoming election. Themeetings were conducted by MichaelPlott,human re-sources representative of Beverly's eastern division, Ad-ministratorFred Taylor,and Beverly Landis, director ofnursing.These meetings were held onceevery otherweek,and there were three "sets"of meetings(a "set" isa series of meetings that covered the same subject). Themajority of the meetings were.held in the in-serviceroom of the facility and the final set of meetings washeld in the dining room.The employees were divided bydepartment and shift when attending the meetings, butemployees were not required to attend any of them.What was said at the meetings on August 6 or 7, andon August 14, is in issue here,and will be detailed subse-quently herein.Turning first to the allegation that on July 4 Vasquezwas transferred to the laundry room.JanetVasquez was hiredinApril1982 and was as-signed work from 7 a.m. until 3 p.m. in the project groupof thehousekeeping department.4Vasquez was responsible for cleaning,buffing,and po-lishing the floors in the administrative wingof thefacili-4The housekeepingdepartment is divided into three employeegroups-housekeeping,projects,and laundry Employees in the house-keeping group clean patient rooms and common areas.Employees in theproject groupmaintainthe facility's floors, and employees in the laundrygroup do thefacility's laundry.At the time of the hearing, there were 10employees in the housekeeping group,3 in the projects group,and 4 inthe laundry group 28DECISIONSOF NATIONALLABOR RELATIONS BOARDty.On a few occasions,Vasquez also worked in the laun-dry room.Byron(Barney)Miles is the housekeeping and laundrysupervisorof theRespondent.Miles has held this posi-tion since July, and he supervises the employees in thehousekeeping and laundry department.Miles had previ-ously worked for Beverly in various housekeeping andmaintenance-related supervisory positions at other loca-tions,and had also been the facility'smaintenance super-visor from June 1981 through January 1983.Miles testified that when he assumed his current posi-tion in July, employees assigned to the laundry workedon haphazard schedules,and as a result there was amajor backlog in the operation of the laundry, and thathe received numerous complaints about the lack of cleanlinens and the long turn-around time in the cleaning ofthe personal clothing of residents.He testified that resi-dents receiving skilled caremust have their linenschanged more often than residents receiving other levelsof care,and that the complaints about the laundering ofthe personal clothing of residents were of particular con-cern because many items were thought to be lost whenthey simply had not been returned from the laundry, andifpersonal items are not laundered and returned in atimely fashion,the residents have nothing to wear.Miles further testified that not only was the facility'slaundry poorly operated, but the work performed by theproject group was also unacceptable,and that the poorcondition of the floors was evidenced by the results ofevaluationsof the facility's housekeeping and laundry de-partments conducted by the eastern division's internalquality assurance department done on a quarterly basis-that an evaluation conducted on June 28,just beforeMiles came to the facility, specifically noted that thecondition of the floors was unacceptable, and because ofthe poor condition of the floors,the facility here in ques-tion received a rating of 74 percent of a possible 100 per-cent,and this is well below the 80-percent rating consid-ered to be acceptable.5Miles also testified that the particular areas which Vas-quez was assigned to (floor care)were dirty and "thebaseboards, the corner, the edges between the baseboardsand floors were filthy."It appears that Miles, according to his testimony, thendecided to assign Vasquez to the laundry group for tworeasons. First of all, Vasquez had prior experience in thelaundry and, secondly,Miles had determined that Vas-quez'performance in the project group(cleaning floors)was unacceptable based on the quality assurance evalua-tion and on his own observations,as aforestated, and forthese reasons Vasquez was assigned to the laundry begin-ning onJuly 18. After thischange in assignment wasmade, Vasquez was still scheduled on the same shift, 7a.m. to 3 p.m., and was also paid at the same wage rateshe received in her previous assignment.Miles testified that the decision to move Vasquez tothe laundry was made by him without consulting othersupervisors concerning her selection, and specificallydenied that the decision to reassign Vasquez to the laun-dry was related to any activities in which she may haveengaged in on behalf of the Union. Moreover, the Re-spondent denies that it had any knowledge about theunion activity of Vasquez at the time she was transferredto the laundry room in July.First of all,itmust be noted that Vasquez'campaignactivity on behalf of the Union was open,obvious, andknown to the Company.She served as the observerduring theJuly 11,1984 election and she was the em-ployee contact with the Union between the 1984 and1985 elections.She also passed out and received numer-ous union authorization cards and signed an authoriza-tion card herself,and while at work spoke on behalf oftheUnion to other employees.Moreover,admittedlyFrederickTaylor,theRespondent's administrator,wasaware of general union activity as early as May and hereceived this information from then Supervisor BettyArcher who was Vasquez' supervisor at the time.6 Theauthorizationcardsgottenor received by Vasquezreached a total of 25 and, therefore,must have served asthe main basis for the initial June 21 union demand letterto the Respondent,and as the basis for the petition filedin Case 25-RC-8208 on July 2, as aforestated.Iam in agreement that it cannot seriously be arguedthat the Respondent,when it first transferred Vasquez tothe laundry in early July(Respondent witnessMilesplaces the transfer effective on July 18),did not know ofVasquez'union sympathies and activities.Moreover, anemployer's knowledge of an employee's union activitiesis inferred when such activities are conducted at a smallplant,and are carried on in such a manner,or at suchtimes,that it may be presumed that the respondent musthave noticed them, see generallyCoral Gables Convales-cent Home,234 NLRB 1198 (1978).Vasquez'open uniontalk and her activities in getting numerous cards while atwork have been noted herein, and she never sought tohide her union talk and card solicitation-thus,the Re-spondent's knowledge can also be inferred when,as here,the employee has engaged inovertunion activities, suchas soliciting signatures on union authorization cards.Liz-dale KnittingMills,211 NLRB 966 (1974).Because Vas-quez was the first,primary,and continuing employeecontact with the Union,knowledge can also be inferredwhen, as here,an employee was the instigator of unionactivity.International Baking Co.,245 NLRB 2.20 (1979).About July 4 (Miles places this around July 18), MilestoldVasquez that she was being taken off her currentjob and reassigned to the laundry.When Vasquez askedwhy, Miles replied that she would find that he (Miles)did things like that,that he made changes like that on"sudden notice"and Vasquez would just have "to getused to it,"and the transfer was to take effect immediate-ly.As indicated, it is quite obvious that the Respondentwas seeking to take Vasquez "out of circulation," and at-tempting to isolate her from other employees. Vasquez'isolation in the laundry would, and did, significantlyaffect her ability to speak with a variety of employees.Once in the laundry, Vasquez' contact with a cross-sec-6Taylor testifiedthat in late May, BettyArcher toldhim "there's a lotSeeR Exh 2of sentiment for the Union here " FOUNTAINVIEW PLACEtion of employees was considerably limited by her joband,.in fact,contact with employees outside the laundrywas restricted to times when she would make deliveriesof linens, and even this chore was limited as it wasshared with three other employees and, as indicated, theperformance of repetitive chores within the confines ofone room(laundry)can be seen as,less desirable workthanwhat Vasquez was performing prior thereto-onproject floor work Vasquez could move throughout con-siderable areas of the facility from room to room, butonce in the laundry she had to mainly "stay put," in oneroom performing repetitive chores.The Respondent attempted to establish that allegedpoor performance by Vasquez of her project work was amotivating factor in Miles' decision to transfer Vasquezto the laundry,and asserts,as another motivating factor,"problems" in the laundry prior to the transfer.Regard-ing this second factor it must be noted that no writtencomplaints about the laundry or other documentation re-garding laundry problems were submitted into evidence,and no one was called to testify in efforts to corroborateMiles' testimony regarding laundry problems. Regardingthe first factor-Vasquez' alleged poor performance onproject floor work-management introduced Respond-ent'sExhibit 2 to attempt to justify its transfer of Vas-quez.However,Respondent'sExhibit 2 is an"outside"evaluation of all housekeeping work for the periodending June 28. As pointed out, if this evaluation showedthat Vasquez'project work was, in fact, unsatisfactory,then no reason is proffered to explain the delay in hertransfer until July 18.Moreover,nowhere in Respond-ent'sExhibit 2, or in Miles'testimony,can the poor re-sults,of this exhibit be attributed specifically to Vas-quez-Respondent'sExhibit 2 does not identify any spe-cific employee or shift, but rather reflects on all house-keeping responsibilities generally, and at no point inMiles' testimony could he credibly establish that any de-ficiency in rating was due to any specific employee.It is submitted,and I find,that the asserted reasons forVasquez'July transfer to the laundry arepretextualinnature.One possible justification for an employee's dis-charge(or, as here, discriminatory transfer),isdissatis-factionwith the employee'swork. If, however, there isevidence that an employer gave the employee a recentwage increase or a good evaluation, the Board will thenfind the alleged dissatisfaction a pretext. In the instantcase,Vasquez,in late spring,received both a,very favor-able evaluation and a wage increase and such were ap-proved by both her department head Betty Archer andby AdministratorFred Taylor.' In fact,Vasquez' projectwork was viewed favorably by both levels of supervisioneven prior to 1985.8Thus,as further indicated, thetiming of Vasquez'discriminatory July transfer to thelaundry is also damaging to the Respondent as it regular-ly gave favorable evaluations and wage increases to Vas-quez, but as soon as it realized that Vasquez was againengaging in union activities in late May,it sought to iso-7 See G.C. Exhs. 3(a), (b), and (c)8. See G.C. Exhs 3(d), (e), and (f)-documents reflecting Vasquez'1984 favorable evaluation and wage increase, and also approved by bothlevels of supervision..29late her in the laundry.If,asMiles claims,Vasquez'work prior to her July transfer was unsatisfactory, onewould assume that management would have(or shouldhave)made some sort of complaints to Vasquez-how-ever,Miles admitted that he never, prior to the Julytransfer,made any complaints to Vasquez about herwork.The Board,in discussing discharges, has statedthat discharges without prior warnings as to the serious-ness of the conduct are suspect as a pretext.Certainly,the same rationale applies in the instant case when Vas-quez,considering the favorable evaluations and payraises,was never even warned before the July transferabout her alleged unsatisfactory work.I am also in.agreement that the Respondent's attemptto keep Vasquez away from other employees during thiscritical period did not consist solely of transferring herto a more isolated job,but the Respondent's intentionsare further shown on the day before her transfer whenMiles held an employee meeting with laundry employ-ees, buttold Vasquezshe did not need to attend. More-over,on the day of the transfer here in question (or theday after),Miles held an employee meeting with house-keeping employees,and again told Vasquez that she neednot attend.9In essence, the Respondent is contending that theirlaundry situation was in such disarray and on such a hap-hazard schedule that it was causing major backlogs inclean linens and personal clothing,and as a result JanetVasquez, an employee who supposedly did unacceptablework in the project group,as contended by the Re-spondent,was then selected and assigned to the impor-tant task in the laundry room.It appears to me that suchcontentions are basically in conflict with one another,and if Vasquez was so unacceptable in her prior duties, itis then highly unlikely she would have been selected tohelp correct the serious difficulties in the laundry room.It is alleged that about August 7 the Respondent,acting through Mike Plott,threatened its employees thatif they selected the Union to represent them collectivebargaining.with the Union would begin from scratch.Employee Marcia Arthur testified that at a meeting onAugust 7 the Respondent's personnel director,MikePlott, reviewed some of the issues relative to the upcom-ing election,and when he spoke about future negotia-tions stated that if the Union was voted in, the bargain-ing "starts out fresh"-"you don't start out with what'sin the handbook,"and that while making these state-ments Plott was holding up the employee handbook and"waving it"to bring attention to10tents of his presentation during the August 6 (or 7) meet-ing with employees,he testified:I . . . startedoff bytelling the employees that thelaw wasveryclear . . . the collective bargaining9Miles claimed that Vasquez was excluded from these meetings be-cause she told everything to Riena McRae and Betty McRae-as thisrecord shows these two individuals closely identified themselves with theunion effort.10The handbook in question contains,among other items,all thepresent employee benefits. ' 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocess required neither party to . . . agree to anyproposals, the . . . legal requirement was to bargainin good faith.When asked about the statement concerning the effect ofthe collective-bargaining process on employee benefits,Plott then stated that he told the employees:They could either gain, lose, and/or stay the same.The collective bargaining process was like a horsetrading session at the bargaining table.These statements cited above present a conflict be-tween Arthur and Plott. Counsel for the Respondentargues that Plott's testimony was supported by FredTaylor who stated that Plott never told the employeesthat bargaining would start from scratch (or fresh), andit is submitted that Plott and Taylor should be creditedover Arthur because their testimony is consistent andcorroborated while Arthur's is not.Based on demeanor and other antiunion aspects of thiscase, I will accept Marcia Arthur's testimony regardingwhat Mike Plott stated at the meeting here in question. i IAn employer's statement that bargaining will startfrom "scratch" (or starts out fresh) if the employeesselect a union to represent them, violates Section8(a)(1)of the Act when it conveys the impression that the em-ployer will require the union to give up existing employ-ee benefits.Lancer Corp.,271 NLRB 1426 (1984).Counsel for Respondent argues that in several casesthe Board has concluded that remarks and statements byan employer that reasonably communicate that a unioncannot compel concessions nor guarantee retention of allpresent benefits during negotiations are permissible state-ments within Section 8(a)(1) of the Act. Moreover, main-tains the Respondent, even if Arthur's testimony is cred-ited over Plott's, the cases demonstrate that such state-ment was not illegal as Arthur's version of such state-ment contains no implied threat that the Respondentwould unilaterally take away an employee's benefits, anditwas merely a description of the realities of the collec-tive-bargainingprocess.The phrase that bargaining between the parties "startsout fresh," standing alone or in itself, as indicated inBoard decisions, might well be a permissible statement,but holding up and waving the employee handbook incontext with the above remarks and at thesame timeadds considerable emphasis to what Plott was saying,and certainly conveys the reasonable impression that theRespondent will require the Union to give upexistingemployee benefits. It is also noted that this statement byPlott here in question was made following the discrimi-natory transfer of the principal union activist Janet Vas-quez and, accordingly, and in consideration of all the cir-cumstances, must be deemed an implied threat.It is alleged that about August 12, 1985, the Respond-ent, acting through Fred Taylor, interrogated its employ-ees regarding their union membership, activities, andsympathies.Nowhere in this record is there any evidence thatTaylor had a conversation with employees on August 12.In fact, none of thewitnessesoffered by the GeneralCounsel testified concerning any such statements of con-versation on this date. In accordance,this allegation isdismissed.It is alleged that about August 14 the Respondent,acting through Fred Taylor, threatened employees that ifthey selected the Union to represent them they would nolonger be allowed to talk directlytomanagement, andthey would lose the privilege of having a credit union.Janet Vasquez testified that she attended an employeemeeting onAugust 14, and after the Respondent's admin-istratorFred Taylor, had asked those in attendance totake a "good look" at their existing benefits-showingthem the employees' handbook-he then stated:[S]omething about if we elected the Union in wewould not be able to take our problems to themanymore, we would have to have a Union rep doour speaking for us, that we would not be able tocome to managmeent, the Union rep would have todo our speaking for us.Vasquez also stated that during this meeting employeeEdie Collins asked Taylor, "If we voted the Union in,would we lose our Credit Union?" and that Taylor re-sponded, "he really couldn't say on that. That this was apoint that was negotiated upon."Vasquez further testified that right after themeetingshe heard another employee, Bettye Johnson, ask FredTaylor if he really thought the employees could lose thecredit union, and it was Vasquez' testimony that Taylorreplied that the employees would lose the credit union.Vasquez also testified that Johnson then told other em-ployees present that Taylor said they would lose thecredit union if they voted for the Union.Employee Bettye Johnson also attended the August 14meeting,but testified for the General Counsel thatduring this meeting Taylor told the employees that therewas "a possibility" that they would close the creditunion.Johnson further testified that after the meeting sheasked Taylor, "If the Union gets in, would we lose theCredit Union?" and it was Johnson's testimony, in con-tradiction to that of Vasquez, that Fred Taylor respond-ed, "Yes, it's a possibility." Johnson further testified thatTaylor also told them that if the Union came in "wecouldn't come to him and talk to him as one person, wewould have to send a representative from the Union tohim."Janet Vasquez testified that at the meeting on August7 Supervisor Mike Plott told them that if the Union werevoted in employees would no longer be able to speak tothem (management),and they would have to rely on theUnion to speak for employees.Marcia Arthur also testified that at themeeting onAugust 7 Plott stated that if the Union were voted inemployees would no longer be able to ask or speak to' I The attempted impeachmentof Arthurwas ineffective and her testi-mony on cross-examination is consistentwithher direct testimony FOUNTAINVIEW PLACEmanagement regarding their problems-that employeeswould haveto rely on the Union to speakfor them.' 2It appearsthaton August14 theRespondent held ameeting of the employees during working hours and onworking time to discuss the upcoming election and itsviews thereon,and in this meetingTaylordiscussed theRespondent's views concerning the election,and about50 of theRespondent's employees attended this meeting.Taylor testifiedthat he discussed the Respondent'sopen-door policy, but that henever said that the Re-spondent would discontinuesuch policyif the employeesselected union representation.Taylor stated that he toldthe employees at this meeting that in the event of unionrepresentation his open-door policywould remain, andanyonecouldcome and talk to him.Even accepting the testimonyof the GeneralCounsel'switnesses relative to remarksby Taylor and Plott thatemployees could no longer talk with management,I stillfind no violationor threat under theparticular circum-stances here.InNLRB v. Gissel Packing Co.,395 U.S. 575 (1969),the SupremeCourtestablishedthat"an employer is freeto communicateto hisemployeesany of hisgeneralviews about unionismor any of his specificviews abouta particular union,so long as the communications do notcontain a'threat ofreprisalor forceor promiseof bene-fit."'Further,an employer may attempt to influence theoutcome of an electionby presentingfacts and evenmaking predictions basedon fact,as long asthe employ-er avoids using its influence to interfere with employeerightsof free association.It is also well,established thatemployers are free to hold meetingswith their employ-ees in response to a union campaign regardlessof wheth-er a past practice existed.The statementsby Taylor and Plott,crafted in lay-man's terms, simply explicatesone of thechanges thatoccur between employers and employees when a statuto-ry representative is selected.There is no threat, eitherexplicit or implicit,in a statementthatexplains to em-ployeesthat,whenthey selecta union to represent them,the relationship that existedbetween theemployees andthe employerwill not be asbefore.Section 9(a) of theAct contemplatesa change in the manner in which em=ployer and employee deal with eachother, and for anemployer to tell its employees about this change duringthe course of an election campaign,cannot be character-ized asan objectionable retaliatory threatto deprive em-ployees oftheir rights,but ratheris nothing more or lessthan permissible campaignconduct.' 3 As the Ninth Cir-cuit hasobserved, "[I]t isa 'factof industriallife' thatwhen a union representsemployees they will deal withthe employer indirectly, through a shopsteward."NLRB v. Sacramento Clinical Laboratory,623 F.2d 110,112 (9th Cir.1980).I turn now to the allegationthat on August 14 Taylorstated that employeeswould lose their creditunion ifthey selected the Union.12The references concerning what Plott stated at the meeting onAugust 7,although not specifically alleged,were very fully litigated atthe hearing.13 SeeEagleComtromcs,263 NLRB 515(1982).AlsoBahama Joe's,Inc., 270 NLRB 1377 (1984).31Taylor testified that immediately after the August 14employee meeting,Bettye Johnson asked him if theUnion were selected would the employees lose the creditunion,and he responded by stating that "there is a possi-bility because all benefits must be negotiated."Johnsonthen turned and walked back to a table where she hadbeen sitting and told a group of employees,"Did youhear that,wecouldlosethe Credit Union."I am in agreementthat Taylor's statement was merelyan explanationof whatcould happen as the result of col-lective-bargaining negotiations and, on this occasion, wasan attempt to explain that all current benefits were sub-ject to negotiationif theUnion won the election.As noted,theGeneral Counsel offered Johnson andVasquez to testify concerning Taylor's statement on thismatter,but Bettye Johnson's testimony actually corrobo-rated that of AdministratorTaylor-Johnson testifiedthatTaylorsaid that if the Union was successful,"therewas a possibility we would losethe CreditUnion," andthen Johnson further testified that after the meeting wasover,she approachedTaylorand asked him-"if theunion gets in, will we lose the CreditUnion?"and John-son testifiedthat Taylorthen replied,"Yes, itisa possi-bility."(Emphasis added.)Thus,Johnson's testimony isconsistent with thatof Taylor.' 4In accordance with the above,I dismiss the allegationsabout threats by the Respondent's agents in the loss ofthe credit union and that employees could no longer talkdirectly to management.It is alleged that aboutAugust 27theRespondent,acting through Miles, threatened its employees with dis-charge iftheycontinued to support the Union andengage in union activities.Janet Vasquez testified that about August 27 she had aconversation with Miles about her changing of shifts inthe laundry room,and after she had registered her objec-tions and mentioned other complaints to him,Miles thentold her that she had"a very bad attitude" and that he"could fire"Vasquez on that alone, and that he had doc-umented proof that the laundry did 50 percent less workon the days when Vasquez was working.Miles denied making any statement about her bad atti-tude and that she could be fired because of such,or thathe threatened her with discharge if she continued to sup-port the Union.Miles testified that about the time (a dayor so before Vasquez was moved to a new shift), Re-spondent's administrator,Fred Taylor,was in the break-roomof the facilityalong with a group of employees in-cluding Vasquez, and at this time Vasquez had informedTaylor thatshe "hatedto work"at the Respondent's fa-cility, and Taylorthen informed Miles of this statement.14Concerning this incident, I do not credit the testimonyof Vasquez(all the testimony of a witness need not bediscreditedsimply because aportion of it is not believed)as her testimony is in direct contradiction tothe testimonyof both Johnson and Taylor-the two people who actuallyhad the conversation.Vasquez'account ofTaylor's reponse to Johnson isillogical in that Johnson admits thatTaylor statedthat it was"possible"that the employees could lose the credit union as the resultof the Unioncoming in.It is highly unlikely thatTaylor wouldfirst state that the lossof the credit union was a possibility and then immediately reverse himselfand say that the employeeswould definitelylose the credit union if theunion was selected 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiles testified that he then spoke to Vasquez in an effortto find out what her problem was, and Vasquez repliedthat she would voice her opinion any place she felt likeit,and again repeated that she hated to work at the facil-ity,and would do anything to be able to work else-where. According to Miles, he then told Vasquez thatbecause she hated to work for the Respondent, he wouldbe happy to recommend her to anyone else interested inher employment as he felt she was a good employee.In making my credibility findings about this allegation,itmust be remembered that Vasquez had been openlyactive for the Union and, in fact, had just recently servedas the observer for the Union at the election on August16, and her second time in so doing (also in the 1984election).With this development, background, and con-nectionwith the Union, it appears to me that Mileswould be concerned about "her attitude" and that shecould "be fired" because of it.In crediting Vasquez, I have found the Respondentthreatened discharge if Vasquez continued her union ac-tivities. 15It is finally alleged that about August 27 the Respond-ent transferred Janet Vasquez to the 11 p.m. shift.It is pointed out by the Respondent that from July 8through September 19 the Respondent purchased inexcess of $4000 worth of additionallinens,and this, cou-pled with the addition of 46 skilled care beds, caused anoverload in the laundry department (previously, the laun-dry could wash, dry, and fold approximately 1600pounds of laundry per day), but after the purchase of thenew linens, the laundry was required to launder 2500pounds of linens per day, and this increase in the work-load for the laundry created the need to increase its dailyproduction, and because there was no room in the laun-dry for additional machinery, the only way to increaseitsproduction was to operate the laundry over a longerperiod of time each day and, to do this, Miles decidedthat another shift had to be added.It appears that at the time the Respondent decided toadd an evening shift, Janet Vasquez, Riena McRae,Brenda Underhill, and Tammy Coleman worked in thelaundry.McRae worked from 5 a.m. until 1 p.m., andUnderhill, Coleman, and Vasquez all worked from 7 a.m.until 3 p.m. It further appears that McRae was the mostsenior employee and was assigned to clean the personalitems of residents. Miles testified that the cleaning of per-sonalitems is animportant task because the residents ofthe facility must have their personal items laundered andreturned to them rather quickly and only a well-trainedemployee can handle such assignment and McRae hadworked in the laundry for approximately 9 years and15All the facts found herein are based on the record as a whole andon my observation of the witnesses The credibility resolutions hereinhave been derived from a review of the entire testimonial record and ex-hibitswith due regard for the logic of probability, the demeanor of thewitnesses,and the teachingof NLRBvWaltonMfg. Co—369 U S 404(1962)Concerning those witnesses testifying in contradiction to the find-ings herein, their testimony has been discredited,either as having been inconflict with the testimony of crediblewitnessesor because it was in andof itself incredible and unworthy of belief All testimony has been re-viewed and weighed in the light of the entire recordIn general in-stances, heretofore and subsequently herein, I have also stated my specif-ic reasons for either crediting certain testimony or rejecting samewas the only employee who laundered personal items.Therefore,Miles did not approach McRae about beingtransferred to the new shift for those reasons. Moreover,neitherUnderhill nor Coleman was approached aboutbeing transferred to the new shift for those reasons.Miles also testified that Underhill was too immature towork without constant supervision, which could not beprovided on the new shift, and Coleman was recentlyhired in July, and as a result Miles did not feel she wasqualified to work alone on the new shift because of herinexperience.Miles testified that he then decided to approach Vas-quez about working from 3 until 11 p.m. because she wasthe employee best suited to be reassigned. On August 28,Miles asked Vasquez if she would be willing to work onthe new shift (this conversation took place at approxi-mately 7:30 a.m. that day). Miles testified that he ex-plained to Vasquez that the tremendous laundry backlogcreated the need to add an evening shift in the laundry,and that he had decided she was a dependable personand the best suited to work on this new shift. Vasquezasked if someone else could be reassigned to that shift,and Miles then reviewed the qualifications of the otherthree employees in the laundry with Vasquez.Miles told Vasquez that McRae could not be reas-signed to the new shift because she was needed to laun-der the personal items of residents, and Vasquez agreed.Miles then said that Underhill did not work well withoutsupervision, therefore, she could not be so assigned, andVasquez also agreed with Miles'assessmentof Underhill.Miles then said that Coleman was a new employee andthat she was too inexperienced to work alone and Vas-quez agreed with this statement. Vasquez then said shewould work from 3 until 11 p.m. on the new shift andleft the office, but returned to the office approximately15minutes after their initial conversation. She enteredthe office crying and Miles asked what was wrong, andVasquez then said that she did not want to work on the3 to 11 p.m. shift because she would not be able to seeher son after he got out of school, and stated that anyother shift would be better and even the hours of 11 p.m.to 7 a.m. Miles then agreed to this arrangement eventhough it would have been more efficient to keep thelaundry operating continuously from 5 a.m. until 11 p.m.as it takes about 1 to 1-1/2 hours to restart the laundry.At Miles' suggestion, Vasquez clocked out and wenthome, but then returned to work at 11 p.m. that night.Miles testified that the decisionto reassignVasquez tothe night shift was made by him without consulting withany other supervisors, and specifically denied that thisaction was taken in retaliation against Vasquez' supportof the Union. Vasquez then worked this new shift untilshe voluntarily quit her employment in September.Counsel for the Respondentarguesthat the need to in-crease production and efficiently operate the laundrybecame acute when the facility received additional linensand additional skilled care beds were added, and to getmore production from the laundry, Miles was faced withthe need to add an additional shift and he had no otherchoice because he could not add any more machinery tothe laundry. In late August Miles decided that he had to FOUNTAINVIEW PLACEadd an additional shift in order to achieve the necessaryproduction.Moreover,maintains the Respondent, afterdeciding to add a new shift in the laundry,Miles nexthad to decide which employee would be assigned to thatshift,and Miles decided that McRae could not be movedbecause she was the only employee assigned to launderthe personal clothing of residents and, therefore, it waslogical'forMiles to conclude that the employee alreadysatisfactorily performing that important function shouldnot be reassigned.Miles also decided,as aforestated, thatneither Underhill nor Coleman could be reassigned.According to the Respondent,Miles then examinedVasquez' qualifications,and noted that Vasquez was along-term employee whose work record in the laundrywas good,and that she could work well without supervi-sion,and for these reasons Miles decided to place Vas-quez on the new shift and Vasquez agreed with Miles'reasoning acknowledging that she was the only logicalchoice out of those working in the laundry.In summary, counsel for the Respondent argues thatthe assignment of Vasquez-to the night shift was basedsolely on the business need to place a capable employeein a responsible position in its laundry.Additionally, theassignment of Vasquez occurred 11 days after the elec-tion and, therefore,there could be no motivation on thepart of the Respondent to isolate Vasquez so as to inhibitany union activity on her part.Moreover, argues the Re-spondent,Miles initially planned to establish the newshift from 7 until 11 p.m., during which hours a substan-tial number of other employees are at work.Itwas Vas-quez who requested that she be allowed to work from 11p.m. to 7 a.m. instead,but had Vasquez agreed to workthe shift offered by Miles, she would have still hadaccess to many of the same employees she had access toprior to being transferred to that shift.Itwas the effortto accommodate Vasquez that resulted in her workingthe hours here in question.Inmaking my final decision about this allegation inquestion,it is again noted that'Vasquez served as theunion observer in the August 16,1985election.Howev-er, subsequent to the election it is obvious that the Re-spondent took further steps to isolate Vasquez for 'heropen union partisanship, as detailed previously herein,and then in late August,Miles called Vasquez into hisoffice and told her he needed a dependable person to putin the laundry,as aforestated,and also told Vasquez thatshe had a very bad attitude and he could fire her on thatalone,but (in addition) he had documented proof thatthe laundry did 50 percent less work on the days Vas-quez was in there,and putting her on nights was a wayof giving her a second chance to prove that she "wasdoing [her]part in the laundry."As argued by the General Counsel,the threat to dis-charge,described above,coming as it does (1) after openunion activity on Vasquez' part; (2) after one discrimina-tory transfer; (3) in the context of a second discriminato-ry transfer;and (4)without any employment justificationfor the second(or first) transfer is, in the context of itssetting,a threat to discharge Vasquez due to her unionactivity,as aforestated,and this is especially true whenone considers the lack of any credible basis for ,Miles' as-sertion regarding the drop in laundry productivity. As33also indicated,if one compares Respondent'sExhibit 2(outsideevaluationof housekeeping for the periodending June 28, 1985)and Respondent'sExhibit 4 (out-side evaluation for the period ending September 24,1985), one sees that the efficiency rating for the laundrywent up from 77 percent(R. Exh.2) to 96 percent (R.Exh. 4). There is thus no basis in fact for Miles' assertionthat prior to August 27 Vasquez was somehow responsi-ble for a drop in laundry productivity.Additionally,Vasquez'conversation in saying she "hated her job," waspronounced in late August when a group of employees(not just Vasquez) were commenting on how things hadchanged at work over the summer,and they discussedgenerally employee dissatisfaction with the current con-ditions, but out of this group of dissatisfied employees,the Respondent chose to punish only Vasquez-the ob-server for the Union at the recent election.The Respondent asserts, as a basis for the creation of alaundry night shift and the transfer of Vasquez to thatshift, the recent purchase of linens which,the Respond-ent claims, increased the laundry workload by 50 per-cent.16Beverly introduced Respondent's Exhibits 5 and 6 insupport of this claim,but I am in agreement,as pointedout by the General Counsel,that these documents simplydo not support the Respondent's assertion-Vasquez wastransferred to night shift on August 27 or 28,yet Re-spondent'sExhibit 5 bears a delivery date of September3, 1985,and Respondent's Exhibit 6 bears an invoice dateof September 27, which is even subsequent to Vasquez'resignation. It appears that there was thus no actual in-crease in the workload of the laundry,if at all,untilwellafter the discriminatory transfer of August 27. Addition-ally, as also indicated,even assuming that such subse-quent purchases of linens necessitated a new night shift,the Respondent presented no evidence to show that Vas-quez' new position was ever filled subsequent to her res-ignation, and thus a reasonable inference that the "newshift"was created solely to deal with Vasquez and herrepeated union activities.The Respondent argues that Miles initially planned thenew shift from 7 until 11 p.m., during which hours a sub-stantial number of employees were at work and, there-fore,Vasquez would have access to many of the samepeople she had access to prior to the transfer.However, it has been duly established previouslyherein that employees working in the laundry have veryfew opportunities to see or talk to other employees and,thus, the hours originally scheduled from 7 to 11 p.m.would make little difference.I also find it very doubtful, lacking discrimination, thattheRespondent would assign a good and dependablelaundry worker(admittedly so) to a one-person nightshift,when most of the main laundry operations were ob-viously done from 7 a.m. to 3 p.m., and especially so be-cause there is no evidence in this record that the Re-spondent hired anyone else to take the place of Vasquezon the main 7 a.m. to 3 p.m. shift(the laundry group re-16 There is no evidence in this record that ever before had there beena laundry night shift,and no evidence that any employee had ever beforeworked nights in the laundry. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDmained at four).Certainly, if the big backlog in laundrywas to the extent as contended by Miles, then, in allprobability,itwould have been necessary and mandatoryfor him to keep his main staff at full complement.17Ihave found that the transfer of Janet Vasquez to thenight shift was discriminatory and a pretextual defenseby theRespondent.THE REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices,I shall recommendthat it beorderedto cease and desisttherefrom,and that the Re-spondent takethe affirmativeaction providedfor in theOrder below, and whichIfind necessaryto effectuatethe policiesof the Act.I have furtherconcludedthatthisrecordcontains suf-ficientevidence of unlawfulconduct during the criticalperiodto also warrant the recommendation that the elec-tion held on August16, 1985,be set aside.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By engaging in conduct described and detailed insection III,above,the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and(3) of the Act.4.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.On these findingsof fact andconclusions of law andon the entire record,I issue the following recommend-ed1817Under all the circumstances of this case,I attach no significance inthe fact that Vasquez agreed with Miles that she was the only one quali-fied to run the new shift It is only additional evidence showing that shewas a good employee and management was aware of it.18 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent,BeverlyEnterprises-Indiana, Inc.d/b/a Fountainview Place, Indianapolis,Indiana, its offi-cers, agents, successors,and assigns, shall1.Cease and desist from(a)Discriminatorily transferring its employees from itsproject groupto the laundryroom because of their unionactivities.(b)Threatening employeesthat if theyselected theUnioncollectivebargainingwould beginfromscratchand/or start"from fresh."(c) Threateningemployees with dischargeif they con-tinued tosupport the Union.(d)Discriminatorily transferring employeesto the 11p.m. night shift in the laundry room becauseof theirunion activities.(e) In any like or related manner interferingwith, re-straining, or coercing employees in the exercise of therightsguaranteed them by Section7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Post at its facility in Indianapolis,Indiana,copies ofthe attached notice marked"Appendix."19 Copies of thenotice, on formsprovided by theRegional Director forRegion 25,after being signed by the Respondent's au-thorized representative,shall be postedby theRespond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shallbe taken bythe Respondent to ensurethat the notices are not altered,defaced,or covered byany othermaterial.(b)Notify theRegional Director in writingwithin 20daysfrom the date of this Order whatsteps the Re-spondent has takento comply.IT IS FURTHER RECOMMENDED that the election held inCase 25-RC-8208on August 16, 1985,be set aside andthat thisrepresentation case be referredto theRegionalDirectorforRegion25 for furtherproceedings in thismatter as he seesfit andin accordanceherewith.19 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."